Citation Nr: 1532617	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, asbestos, and depleted uranium.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, and due to exposure to asbestos and depleted uranium.

3.  Entitlement to service connection for a bilateral eye disorder, to include as due to exposure to asbestos and depleted uranium.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In March 2014, the Board remanded the issue on appeal for further development.  The case has since been returned to the Board for appellate review.

The Virtual Benefits Management System (VBMS) electronic claims file contains an October 2014 Statement in Support of Claim and duplicate copies of evidence already associated with the physical claims file.  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required for issuance of a supplemental statement of the case (SSOC) and to obtain records from the Social Security Administration (SSA).  Treatment records from Tripler and Army Medical Center dated from April 2004 to September 2014 were obtained and associated with the physical claims file in December 2014, prior to issuance of the April 2015 SSOC.  The Board finds these additional records are pertinent to the Veteran's appeal and put VA on notice of potentially outstanding SSA records as the Veteran noted he applied for SS benefits at a June 2014 treatment session.  These treatment records were not listed as reviewed or discussed upon readjducation in the April 2015 SSOC and the case was certified back to the Board in June 2015.  As a result, the Board finds that AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2014).  In addition, the AOJ should request any of the Veteran's potentially outstanding SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request a copy of any and all decisions to grant or deny SSA benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  The case should be reviewed by the AOJ on the basis of additional evidence, to include any SSA records and the private treatment records from Tripler and Army Medical Center dated from April 2004 to September 2014 in the physical claims file.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


